UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:5/31 Date of reporting period: 02/28/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2011(Unaudited) DWS Health Care Fund Shares Value ($) Common Stocks 98.0% Health Care 98.0% Biotechnology 21.3% Acorda Therapeutics, Inc.* Alexion Pharmaceuticals, Inc.* Allos Therapeutics, Inc.* AMAG Pharmaceuticals, Inc.* Amgen, Inc.* Amylin Pharmaceuticals, Inc.* ArQule, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celera Corp.* Celgene Corp.* Dendreon Corp.* Exelixis, Inc.* Gen-Probe, Inc.* Gilead Sciences, Inc.* Halozyme Therapeutics, Inc.* Human Genome Sciences, Inc.* ImmunoGen, Inc.* Immunomedics, Inc.* Incyte Corp.* Intercell AG* InterMune, Inc.* Lexicon Pharmaceuticals, Inc.* Myriad Genetics, Inc.* Onyx Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* Savient Pharmaceuticals, Inc.* Theravance, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* Health Care Services 20.7% Aetna, Inc. Allscripts Healthcare Solutions, Inc.* Cardinal Health, Inc. Centene Corp.* Cerner Corp.* CIGNA Corp. Coventry Health Care, Inc.* CVS Caremark Corp. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA Laboratory Corp. of America Holdings* McKesson Corp. MedAssets, Inc.* Medco Health Solutions, Inc.* Quest Diagnostics, Inc. SXC Health Solutions Corp.* Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc.* Life Sciences Tools & Services 5.2% Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* Medical Supply & Specialty 19.5% Accuray, Inc.* American Medical Systems Holdings, Inc.* Baxter International, Inc. Becton, Dickinson & Co. BioMimetic Therapeutics, Inc.* C.R. Bard, Inc. Covidien PLC Hologic, Inc.* Hospira, Inc.* Kinetic Concepts, Inc.* Lonza Group AG (Registered) Medtronic, Inc. Merit Medical Systems, Inc.* Owens & Minor, Inc. Sirona Dental Systems, Inc.* Spectranetics Corp.* St. Jude Medical, Inc.* Stryker Corp. Thoratec Corp.* Wright Medical Group, Inc.* Zimmer Holdings, Inc.* Pharmaceuticals 31.3% Abbott Laboratories Allergan, Inc. Ardea Biosciences, Inc.* Auxilium Pharmaceuticals, Inc.* Bristol-Myers Squibb Co. Cardiome Pharma Corp.* Cephalon, Inc.* Eli Lilly & Co. Forest Laboratories, Inc.* Impax Laboratories, Inc.* Inspire Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc. "A"* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Novartis AG (Registered) Pacira Pharmaceuticals, Inc.* Pfizer, Inc. Pharmasset, Inc.* Questcor Pharmaceuticals, Inc.* Roche Holding AG (Genusschein) Salix Pharmaceuticals Ltd.* Shire PLC (ADR) Valeant Pharmaceuticals International, Inc. VIVUS, Inc.* Warner Chilcott PLC "A" Total Common Stocks (Cost $117,304,411) Cash Equivalents 1.7% Central Cash Management Fund, 0.17% (a) (Cost $2,864,923) % of Net Assets Value ($) Total Investment Portfolio (Cost $120,169,334) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $120,628,437.At February 28, 2011, net unrealized appreciationfor all securities based on tax cost was $50,578,011.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $53,151,075 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,573,064. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Biotechnology $ $ $
